UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4269


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM JAMES MORRISON, III,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:10-cr-00025-RLV-DCK-1)


Submitted:   December 28, 2012            Decided:   January 15, 2013


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eric J. Foster, LAW OFFICE OF RICK FOSTER, Asheville, North
Carolina, for Appellant.      Anne M. Tompkins, United States
Attorney, William M. Miller, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William James Morrison, III, was charged in a one-

count indictment with possessing a firearm after having been

convicted of a felony, in violation of 18 U.S.C. § 922(g)(1)

(2006).       The    jury      found    Morrison      guilty.        At   sentencing,

Morrison was designated an armed career criminal, subject to a

fifteen-year mandatory minimum sentence under 18 U.S.C. § 924(e)

(2006).     Based on a total offense level of 33, and a criminal

history     category      of     VI,     Morrison’s      Guidelines       range     was

determined    to     be   235-293      months   of    imprisonment.        The    court

imposed a sentence at the bottom of the Guidelines range—235

months.   Morrison noted a timely appeal.

            On     appeal,     Morrison    argues     that     the   district     court

erred in denying his motion to suppress, that his conviction

violates his rights under the Second Amendment, and that the

district court erred at sentencing in failing to address the

factors enumerated in U.S. Sentencing Guidelines Manual (“USSG”)

§ 5G1.3 (2011).       We affirm.

            We      review     the     district      court’s     factual     findings

relevant to a motion to suppress for clear error, and its legal

determinations de novo.              United States v. Kelly, 592 F.3d 586,

589 (4th Cir. 2010).            The facts are reviewed in the light most

favorable    to     the   prevailing      party      below.     United     States   v.

Jamison, 509 F.3d 623, 628 (4th Cir. 2007).                     When the district

                                           2
court has denied a suppression motion, this Court “construe[s]

the evidence in the light most favorable to the government.”

Kelly, 592 F.3d at 589.             This court “defer[s] to a district

court’s credibility determinations, for it is the role of the

district court to observe witnesses and weigh their credibility

during a pre-trial motion to suppress.”                    United States v. Abu

Ali, 528 F.3d 210, 232 (4th Cir. 2008) (internal quotation marks

omitted).

            Morrison argues that Adkins lacked justification for

the initial traffic stop.            However, because Morrison failed to

raise this claim in the district court, it is reviewed only for

plain   error.     United     States    v.    Olano,      507   U.S.   725,   732-37

(1993).     To establish plain error, a defendant must show that

(1) an error occurred; (2) the error was plain; and (3) the

error affected his substantial rights.               Id. at 732.        Even if the

defendant demonstrates plain error, this court will exercise its

discretion   to    notice   the     error    only    if   the   error     “seriously

affect[s]    the   fairness,        integrity       or    public   reputation      of

judicial proceedings.”        Id.     (internal quotation marks omitted).

We find that Morrison cannot show plain error, let alone any

error, with respect to the denial of his motion to suppress.

            The “decision to stop an automobile is reasonable when

police have probable cause to believe that a traffic violation

has   occurred.”      Whren    v.    United     States,     517    U.S.    806,   810

                                        3
(1996).       Observation of any traffic violation, no matter how

minor,     gives   an    officer     probable     cause    to   stop   the   vehicle.

United States v. Hassan El, 5 F.3d 726, 731 (4th Cir. 1993). If

an officer observes a traffic offense or other unlawful conduct,

he    is   justified      in     stopping   the    vehicle      regardless    of    his

subjective intent or any other “ulterior motive [he] may have

for making the traffic stop.”               United States v. Digiovanni, 650

F.3d 498, 506 (4th Cir. 2011).

              At the hearing on Morrison’s motion to suppress, the

Government presented the testimony of Trooper Kyle Adkins of the

North Carolina State Highway Patrol.                    Adkins testified that on

July    16,   2009,      while    sitting   in    his     marked    patrol   car,    he

observed the vehicle driven by Morrison make an abrupt U-turn

and    head   in   the    opposite    direction.          His   suspicion    aroused,

Adkins began following the vehicle, and noticed that it “had a

very old, dirty, it was rolled up, it was a paper plate which is

a 30-day registration. The whole tag was very weathered.                            Had

mud on the side of it.            Was rolled up.        Was unreadable.      At that

point I initiated a traffic stop based on his registration.”

According to Adkins, “[s]oon as I got to the back door, the

window, I noticed a rectangular black gun case was sitting in

the rear of his – it was a four-door vehicle.                      It was sitting in

the rear seat of his vehicle, as well as another smaller gun in

the back floorboard behind the driver seat.”                        Morrison stated

                                            4
that the guns belonged to his brother.                 After running a check on

Morrison’s      license      and   registration,        Adkins    discovered    that

Morrison’s driver’s license had been revoked, the 30-day plate

that was on the vehicle was registered to a different vehicle,

and the vehicle had no insurance, all in violation of North

Carolina      law.       Adkins    ordered      the    vehicle    towed,     allowing

Morrison to choose the towing company; shortly after the vehicle

was towed away, Adkins learned that Morrison was a convicted

felon.     Adkins proceeded to the tow lot, where he found Morrison

standing between the vehicle and another car—a purple vehicle

driven   by    a     woman   identified    as    Morrison’s       sister.     Adkins

noticed the black rectangular shotgun case that had been in the

back of Morrison’s vehicle was now in the purple vehicle, and

the trunk of Morrison’s vehicle was open.                        In the trunk, in

plain view, were two assault rifles. In all, Adkins recovered

four firearms from Morrison’s vehicle.                   Adkins placed Morrison

under arrest for possession of the firearms.

              Contrary       to    Morrison’s         assertion     that      Adkins’

observation of the U-turn was the “only activity” that factored

into his decision to initiate the stop, the evidence established

that   the    condition      of    the   tag   was    unreadable    and     therefore

questionable, thus providing Adkins with objective, sufficient

justification to stop the vehicle.                    Accordingly, we find that



                                           5
the   traffic     stop    was    valid      and   the     district      court       did   not

plainly err in denying Morrison’s motion to suppress.

              Next,    Morrison       contends     that       the    provisions      of    18

U.S.C.    §   922(g)(1),        as    applied     to    him,     violate      the    Second

Amendment.       Relying heavily on the Supreme Court’s decision in

District of Columbia v. Heller, 554 U.S. 570 (2008), Morrison

argues    that     §     922(g)(1)’s        prohibition        violates       his    Second

Amendment right to keep and bear arms.                        In light of our recent

decisions in United States v. Moore, 666 F.3d 313 (4th Cir.

2012) and United States v. Smoot, 690 F.3d 215 (4th Cir. 2012),

we find Morrison’s claim to be without merit.

              Finally, Morrison argues that the district court erred

at sentencing by failing to account for an undischarged state

sentence.      Specifically, Morrison asserts that the court did not

consider USSG § 5G1.3 in deciding whether to impose his federal

sentence concurrently with, or consecutively to, a lengthy state

sentence he is serving.

              This court reviews a sentence for reasonableness under

deferential      abuse     of    discretion       standard.           Gall     v.    United

States,   552     U.S.    38,    51    (2007).         This    review    includes         both

procedural      and    substantive       components.           Id.      A    sentence       is

procedurally reasonable where the district court committed no

significant procedural errors, “such as failing to calculate (or

improperly       calculating)         the   Guidelines         range,       treating      the

                                             6
Guidelines as mandatory, failing to consider the [18 U.S.C.]

§ 3553(a) [2006] factors, selecting a sentence based on clearly

erroneous facts, or failing to adequately explain the chosen

sentence.”     Id. at 51.        “When rendering a sentence, the district

court must make an individualized assessment based on the facts

presented,” United States v. Carter, 564 F.3d 325, 328 (4th Cir.

2009) (internal quotation marks and emphasis omitted), and must

“adequately explain the chosen sentence to allow for meaningful

appellate     review      and    to     promote       the     perception     of    fair

sentencing.”      Gall, 552 U.S. at 50.               “When imposing a sentence

within   the      Guidelines,          however,       the     [district      court’s]

explanation       need     not     be        elaborate      or    lengthy     because

[G]uidelines sentences themselves are in many ways tailored to

the individual and reflect approximately two decades of close

attention    to   federal       sentencing         policy.”       United   States    v.

Hernandez, 603 F.3d 267, 271 (4th Cir. 2010) (internal quotation

marks and citation omitted).

            Once we have determined that the sentence is free of

procedural error, we consider the substantive reasonableness of

the   sentence,     “tak[ing]         into       account    the   totality    of    the

circumstances.”          Gall, 552 U.S. at 51.                If the sentence is

within the appropriate Guidelines range, this court applies a

presumption on appeal that the sentence is reasonable.                            United

States v. Abu Ali, 528 F.3d 210, 261 (4th Cir. 2008).

                                             7
            Under 18 U.S.C. § 3584 (2006), a district court is

required to consider the factors in 18 U.S.C. § 3553(a) when

deciding    whether    to    impose    concurrent       or     consecutive    prison

terms for a defendant who is already subject to an undischarged

term of imprisonment. ∗        Section § 3553(a)(5) requires the court

to consider “any pertinent policy statement,” which in this case

was USSG § 5G1.3(c).

            Morrison    argues     that       the   district    court     abused   its

discretion by failing to consider the § 5G1.3(c) factors when

imposing his federal sentence.                 With respect to the district

court’s consideration of USSG § 5G1.3(c), we ordinarily review

legal    questions    concerning      the     application      of   the   Sentencing

Guidelines de novo.         United States v. Manigan, 592 F.3d 621, 626

(4th Cir. 2010).       However, because Morrison failed to raise this

issue in the district court, review is only for plain error.

United States v. Rouse, 362 F.3d 256, 260 (4th Cir. 2004).                         We

find that he has not demonstrated error by the district court

under either a de novo or plain error standard of review.



     ∗
        USSG § 5G1.3(c), which is designated as a policy
statement, provides that “[i]n any other case involving an
undischarged term of imprisonment, the sentence for the instant
offense   may  be   imposed   to  run   concurrently,  partially
concurrently, or consecutively to the prior undischarged term of
imprisonment to achieve a reasonable punishment for the instant
offense.”



                                          8
            A    district         “court       need       not     engage     in    ritualistic

incantation in order to establish its consideration of a legal

issue.   It is sufficient if . . . the district court rules on

issues   that        have       been     fully         presented       for    determination.

Consideration        is     implicit         in    the       court's     ultimate       ruling.”

United   States       v.    Davis,       53       F.3d    638,     642     (4th    Cir.    1995)

(dealing with the district court’s alleged failure to consider

Guidelines       policy         statements            when      revoking     a     defendant’s

supervised release).

            Here, although the court did not specifically discuss

USSG § 5G1.3 at sentencing, the court was clearly aware that

Morrison was serving a lengthy state sentence.                                   In addressing

Morrison’s       argument         that       the       prosecution         had    engaged    in

“sentencing manipulation,” by permitting the state to prosecute

and sentence him prior to his sentencing on the current charge,

the court stated that “all the government did was . . . permit

him to be taken over to state custody for the disposition of

those charges.          That does not seem to be a matter of sentence

manipulation.”             Moreover,         absent      a    “contrary      indication,”     a

sentencing      court      is    presumed         to     have     considered      the    factors

enumerated      in    18    U.S.C.       §    3553(a)        in   a    non-departure       case.

United States v. Johnson, 138 F.3d 115, 119 (4th Cir. 1998).

            Accordingly,           we        affirm       Morrison’s         conviction     and

sentence.       We dispense with oral argument because the facts and

                                                  9
legal    contentions   are   adequately    presented    in   the    materials

before   the   court   and   argument    would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                    10